***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 AMERICAN TAX FUNDING, LLC v. DESIGN LAND
   DEVELOPERS OF NEWTOWN, INC., ET AL.
                (AC 42074)
                        Keller, Elgo and Eveleigh, Js.

                                   Syllabus

The plaintiff, A Co., sought to foreclose municipal tax liens on certain real
   property owned by the defendant estate. After A Co. had commenced
   this action, R Co. was substituted as the plaintiff and filed an amended
   complaint. Thereafter, the estate was defaulted for failure to plead,
   and the trial court granted R Co.’s motion for judgment and rendered
   judgment in part in favor of R Co. as against the estate as to certain
   counts of the amended complaint. On the estate’s appeal to this court,
   held that the estate’s appeal was dismissed as moot, there having been
   no practical relief that that this court could grant, as the judgment as
   against the estate was a nullity because the estate was not a legal entity
   that could be sued, and, therefore, the trial court did not have jurisdiction
   to render a judgment against it; moreover, vacation of the judgment as
   against the estate was appropriate under the circumstances of this case
   because the estate did not cause the appeal to be moot and it would
   prevent the judgment from spawning legal consequences and clear the
   path for future relitigation of the issues.
     Argued December 4, 2019—officially released October 20, 2020

                             Procedural History

  Action to foreclose municipal tax liens on certain
real property owned by the named defendant et al., and
for other relief, brought to the Superior Court in the
judicial district of Danbury, where Reoco, LLC, was
substituted as the plaintiff; thereafter, the substitute
plaintiff filed an amended complaint; subsequently, the
defendant estate of Francis D. D’Addario et al. were
defaulted for failure to plead; thereafter, the court,
Russo, J., granted the substitute plaintiff’s motion for
judgment and rendered judgment in part for the substi-
tute plaintiff; subsequently, the substitute plaintiff with-
drew the remaining count of the amended complaint,
and the defendant estate of Francis D. D’Addario
appealed to this court. Appeal dismissed; judgment
vacated.
  Paul N. Gilmore, for the appellant (defendant estate
of Francis D. D’Addario).
   David L. Gussak, with whom, on the brief, was Gary
J. Greene, for the appellee (substitute plaintiff).
                          Opinion

   EVELEIGH, J. The defendant estate of Francis D.
D’Addario (estate)1 appeals from the judgment of the
trial court rendered in favor of the substitute plaintiff,
Reoco, LLC (Reoco).2 On appeal, the estate claims, inter
alia, that the court improperly granted Reoco’s motion
for judgment on default with respect to two counts of
the amended complaint, which sought an in personam
money judgment against the estate for the 2005 and 2006
taxes due on the subject property. For the following
reasons, we dismiss the appeal and vacate the judgment
of the trial court as against the estate.
   The following facts and procedural history are rele-
vant to our resolution of this appeal. The estate owned
a 120.26 acre parcel of land located at 2 Buttonshop
Road in Newtown (property). The estate failed to pay
municipal property taxes to the town of Newtown
(town) for the 2004, 2005 and 2006 tax years. Conse-
quently, the town imposed tax liens on the property
and recorded them in the town land records. The town
subsequently assigned the tax liens to American Tax
Funding, LLC (American Tax Funding), which recorded
the assignments in the town land records.
  American Tax Funding commenced this foreclosure
action on May 4, 2011. The complaint contained three
counts, which sought the foreclosure of a tax lien for
each of the respective tax years. The summons listed
the estate as a defendant, and on the address line, it
included ‘‘c/o F. Lee Griffith, III, Co-Executor, 1 Canter-
bury Green, 201 Broad Street, Stamford, CT 06901; c/
o Albert F. Paolini, Co-Executor, 551 Morehouse Road,
Easton, CT 06612; c/o David D’Addario, Lawrence D’Ad-
dario & Lawrence Schwartz, Co-Executors, 10 Middle
St., #1402, Bridgeport, CT 06604.’’ The return of service
indicates that service on the estate was executed by
service on David D’Addario, as coexecutor.3
   On June 23, 2014, Reoco filed a withdrawal of counts
two and three of the complaint and, subsequently, filed
a request to amend the complaint on July 23, 2014. The
amended complaint sought the foreclosure of the 2004
tax lien and the collection of the 2005 and 2006 taxes.
On September 2, 2014, Reoco filed a motion for default
for failure to plead with respect to the estate, which
was granted on September 10, 2014. Thereafter, Reoco
filed a motion for a default judgment regarding counts
two and three only—the collection counts for tax years
2005 and 2006. On November 20, 2014, the estate filed a
motion to set aside the default and an answer containing
special defenses to counts two and three. On November
26, 2014, the estate filed an objection to Reoco’s motion
for a judgment on the default.
  The court granted Reoco’s motion for a default judg-
ment on December 4, 2014, and rendered judgment in
favor of Reoco as against the estate as to counts two
and three of the amended complaint.4 The estate filed
a motion to reargue on which the trial court did not
rule. Reoco subsequently withdrew the remaining count
of the complaint seeking the foreclosure on the 2004
municipal tax lien. The estate timely filed this appeal.
  After the parties filed their appellate briefs5 and oral
argument was held, on March 19, 2020, this court, sua
sponte, ordered the parties to file supplemental briefs
addressing the following questions: ‘‘[1] whether the
estate . . . as opposed to a representative of the estate,
has standing to invoke the jurisdiction of this court,
and, [2] if not, what the remedy should be with regard
to the trial court judgment.’’ After the parties filed sup-
plemental briefs,6 this court, on July 14, 2020, ordered
the parties to file further supplemental briefs with
respect to the follow question: ‘‘Did the trial court lack
subject matter jurisdiction over this case because the
[estate] is not a legal entity that has the capacity to be
sued?’’ On August 13, 2020, the parties filed their second
set of supplemental briefs. In its brief, Reoco claims
that this case ‘‘presents a factual situation [that] may
be addressed under the statutory umbrella of [General
Statutes] § 52-123, which provides for the correction of
a circumstantial defect such as’’ the one presented in
this case.7 In contrast, the estate argues that, even
though the trial court did not lack subject matter juris-
diction to render a judgment against the estate, this
court should determine that the trial court’s judgment
against the estate is a nullity. The estate further claims,
in both of its supplemental briefs, that, because the
judgment against it is a nullity, no practical relief can
be provided by this court and that, therefore, this court
lacks subject matter jurisdiction over the appeal on the
ground of mootness. We conclude that, because the
present action was brought against the estate itself and
not a representative of the estate, there was nothing in
the record clearly indicating that the executor, and not
the estate, was the real party in interest, and no motion
to substitute has ever been filed, the trial court lacked
jurisdiction to render judgment against the estate.
   We begin our analysis by setting forth the relevant
standard of review. ‘‘Subject matter jurisdiction
involves the authority of the court to adjudicate the
type of controversy presented by the action before it.
. . . [A] court lacks discretion to consider the merits
of a case over which it is without jurisdiction . . . .
[T]his court has often stated that the question of subject
matter jurisdiction, because it addresses the basic com-
petency of the court, can be raised by any of the parties,
or by the court sua sponte, at any time.’’ (Internal quota-
tion marks omitted.) World Business Lenders, LLC v.
526-528 North Main Street, LLC, 197 Conn. App. 269,
273–74, 231 A.3d 386 (2020). ‘‘[O]nce the question of
lack of jurisdiction of a court is raised, [it] must be
disposed of no matter in what form it is presented . . .
[and] [t]he court must fully resolve it before proceeding
further with the case.’’ (Internal quotation marks omit-
ted.) Deutsche Bank National Trust Co. v. Bialobrz-
eski, 123 Conn. App. 791, 798, 3 A.3d 183 (2010); see
also Carten v. Carten, 153 Conn. 603, 610, 219 A.2d 711
(1966). ‘‘If it becomes apparent to the court that such
jurisdiction is lacking, the appeal must be dismissed.’’
(Internal quotation marks omitted.) M.U.N. Capital,
LLC v. National Hall Properties, LLC, 163 Conn. App.
372, 374, 136 A.3d 665, cert. denied, 321 Conn. 902, 136
A.3d 1272 (2016).
   Moreover, because mootness implicates this court’s
subject matter jurisdiction, it may be raised at any time,
including by this court sua sponte, and is a threshold
matter that must be resolved first. See State v. Charlotte
Hungerford Hospital, 308 Conn. 140, 143, 60 A.3d 946
(2013); Commissioner of Transportation v. Rocky
Mountain, LLC, 277 Conn. 696, 703, 894 A.2d 259 (2006).
‘‘This is so because [i]t is a [well settled] general rule
that the existence of an actual controversy is an essen-
tial requisite to appellate jurisdiction; it is not the prov-
ince of appellate courts to decide moot questions, dis-
connected from the granting of actual relief or from the
determination of which no practical relief can follow.’’
(Internal quotation marks omitted.) Argent Mortgage
Co., LLC v. Huertas, 288 Conn. 568, 575, 953 A.2d 868
(2008). ‘‘Because mootness implicates subject matter
jurisdiction, it presents a question of law over which
our review is plenary.’’ (Internal quotation marks omit-
ted.) In re Kamari C-L., 122 Conn. App. 815, 823, 2
A.3d 13, cert. denied, 298 Conn. 927, 5 A.3d 487 (2010).
    For this court to determine whether there is any
practical relief that can be afforded the estate in its
appeal from the judgment rendered against it, we must
first examine the issue of whether the trial court had
jurisdiction to render the judgment against the estate.8
‘‘It is elemental that in order to confer jurisdiction on
the court the [party] must have an actual legal existence,
that is he or it must be a person in law or a legal entity
with legal capacity to sue. . . . An estate is not a legal
entity. It is neither a natural nor artificial person, but
is merely a name to indicate the sum total of the assets
and liabilities of the decedent or incompetent. . . . Not
having a legal existence, it can neither sue nor be sued.’’
(Citations omitted; internal quotation marks omitted.)
Isaac v. Mount Sinai Hospital, 3 Conn. App. 598, 600,
490 A.2d 1024, cert. denied, 196 Conn. 807, 494 A.2d
904 (1985); see also Estate of Rock v. University of
Connecticut, 323 Conn. 26, 32, 144 A.3d 420 (2016); Ellis
v. Cohen, 118 Conn. App. 211, 215, 982 A.2d 1130 (2009).
  In the present case, American Tax Funding brought
this action and named the estate as a defendant in the
complaint. The summons lists the estate as a party, and
the return of service demonstrates that service on the
estate was executed by serving David D’Addario, as
coexecutor.9 The complaint, however, did not name
any of the coexecutors of the estate as parties in their
representative capacities. Additionally, Reoco never
amended the complaint to name the coexecutors of the
estate in the action, and the coexecutors have not been
named in the estate’s appeal to this court, nor do their
names appear on any of the appellate materials. This
appeal was filed by Attorney Paul N. Gilmore on behalf
of the estate.10 All materials filed by the appellant have
been submitted under the name, and on behalf, of the
estate. Accordingly, the present case does not present
a situation in which the file is replete with references to
the coexecutors,11 or where the coexecutors effectively
were treated as parties by the other parties or the court,
such that this court can conclude that the coexecutors
were the real parties in interest. See Estate of Brooks
v. Commissioner of Revenue Services, 325 Conn. 705,
706 n.1, 159 A.3d 1149 (2017) (although coexecutors
were not named in complaint, action was clearly main-
tained on estate’s behalf by coexecutors), cert. denied,
     U.S.     , 138 S. Ct. 1181, 200 L. Ed. 2d 314 (2018);
In re Probate Appeal of Kusmit, 188 Conn. App. 196,
198 n.1, 204 A.3d 776 (2019) (although summons listed
named plaintiff as estate of Connor Kusmit, it was undis-
puted that action was maintained by coadministrators
of estate); Estate of Machowski v. Inland Wetlands
Commission, 137 Conn. App. 830, 832 n.1, 49 A.3d 1080
(‘‘Although bringing the action in the name of the estate
raised a substantial question [regarding this court’s sub-
ject matter jurisdiction], in the circumstances of this
case, we conclude that the executors were the real
parties in interest, were named in operative documents,
and were effectively treated as parties by the other
parties and the court. In these circumstances, dismissal
would result in substantial injustice.), cert. denied, 307
Conn. 921, 54 A.3d 182 (2012).
   ‘‘No principle is more universal than that the judg-
ment of a court without jurisdiction is a nullity. . . .
Such a judgment . . . may always be challenged.’’
(Internal quotation marks omitted.) Highgate Condo-
minium Assn., Inc. v. Miller, 129 Conn. App. 429, 435,
21 A.3d 853 (2011); see also Argent Mortgage Co., LLC
v. Huertas, supra, 288 Conn. 576; Thompson Gardens
West Condominium Assn., Inc. v. Masto, 140 Conn.
App. 271, 277, 59 A.3d 276 (2013); Myrtle Mews Assn.,
Inc. v. Bordes, 125 Conn. App. 12, 16, 6 A.3d 163 (2010);
Bicio v. Brewer, 92 Conn. App. 158, 167, 884 A.2d 12
(2005). ‘‘It is well established that a court is without
power to render a judgment if it lacks jurisdiction and
that everything done under the judicial process of
courts not having jurisdiction is, ipso facto, void. . . .
A judgment void on its face and requiring only an inspec-
tion of the record to demonstrate its invalidity is a mere
nullity, in legal effect no judgment at all, conferring no
right and affording no justification . . . . It neither
binds nor bars anyone. All acts performed under it and
all claims flowing out of it are void. . . . A void judg-
ment is without life and will be ignored everywhere.
. . . A court is without power to render a judgment if
it lacks jurisdiction of the parties or of the [subject
matter], one or both. In such cases, the judgment is void,
has no authority and may be impeached.’’ (Citations
omitted; internal quotation marks omitted.) Koennicke
v. Maiorano, 43 Conn. App. 1, 25-26, 682 A.2d 1046
(1996); see also In re DeLeon J., 290 Conn. 371, 377,
963 A.2d 53 (2009) (‘‘[A] court lacks discretion to con-
sider the merits of a case over which it is without
jurisdiction. . . . The subject matter jurisdiction
requirement may not be waived by any party, and also
may be raised by a party, or by the court sua sponte,
at any stage of the proceedings, including on appeal.’’
(Internal quotation marks omitted.)); Ajadi v. Commis-
sioner of Correction, 280 Conn. 514, 535, 911 A.2d 712
(2006) (‘‘a judgment rendered without subject matter
jurisdiction is void’’); Selby v. Building Group, Inc., 129
Conn. App. 599, 603, 19 A.3d 1289 (2011) (‘‘It is axiom-
atic that a court does not have personal jurisdiction
over a nonparty. If a court lacks jurisdiction over a
person . . . the court has no authority to award a judg-
ment against that person . . . .’’ (Internal quotation
marks omitted.)); Angiolillo v. Buckmiller, 102 Conn.
App. 697, 713, 927 A.2d 312 (‘‘[i]f a court has never
acquired jurisdiction over a defendant or the subject
matter . . . any judgment ultimately entered is void
and subject to vacation or collateral attack’’ (internal
quotation marks omitted)), cert. denied, 284 Conn. 927,
934 A.2d 243 (2007); Bicio v. Brewer, supra, 92 Conn.
App. 167 (same).
  Because the estate was not a legal entity that could
be sued, the trial court did not have jurisdiction to
render a judgment against the estate. See Freese v. Dept.
of Social Services, 176 Conn. App. 64, 84-85, 169 A.3d
237 (2017). Its judgment as to the estate, therefore, is
a nullity and was void ab initio. Accordingly, it follows
that there is no practical relief that this court can grant
with respect to the appeal from a judgment that is a
nullity and has no force and effect. See Koennicke v.
Maiorano, supra, 43 Conn. App. 25-26. The appeal from
that judgment, therefore, is moot12 and must be dis-
missed.13 See Barber v. Barber, 193 Conn. App. 190,
216, 219 A.3d 378 (2019).
  We further conclude that, under the circumstances
of this case, the judgment of the trial court against the
estate should be vacated.14 ‘‘Our law of vacatur is scanty
and has been developed [almost] entirely in the context
of civil litigation.’’ (Internal quotation marks omitted.)
State v. Boyle, 287 Conn. 478, 488, 949 A.2d 460 (2008).
In making this determination, we are guided by case
law from our Supreme Court. In State v. Charlotte Hun-
gerford Hospital, supra, 308 Conn. 142, the defendant
hospital appealed from a judgment of the trial court
requiring it to comply with a certain subpoena. After this
court affirmed the trial court’s judgment, our Supreme
Court granted the petition for certification to appeal.
Id. Thereafter, the underlying case was settled and the
state no longer sought to enforce the subpoena. Id. Our
Supreme Court determined that the appeal was moot
because there was no practical relief that could be
granted, and it dismissed the appeal sua sponte. Id.,
143. The court went on to vacate the judgments of this
court and the trial court for two reasons: ‘‘First, the
hospital is not responsible for the mootness of its certi-
fied appeal. Second, the Appellate Court’s unreviewable
judgment may have preclusive effects against the hospi-
tal in subsequent litigation.’’ Id. The court explained:
‘‘Although the remedy of vacatur is rooted in our super-
visory authority, we have generally followed the federal
courts’ approach in applying that doctrine. . . . In
United States v. Munsingwear, Inc., 340 U.S. 36, 40, 71
S. Ct. 104, 95 L. Ed. 36 (1950), the United States Supreme
Court explained that vacatur of a mooted case clears
the path for future relitigation of the issues between
the parties and eliminates a judgment, review of which
was prevented through happenstance.’’ (Citation omit-
ted; internal quotation marks omitted.) State v. Char-
lotte Hungerford Hospital, supra, 143. Because the hos-
pital did not voluntarily forfeit its appeal by
participating in the settlement between the state and
the claimant, the settlement was ‘‘ ‘happenstance’ . . .
with respect to the hospital, and vacatur [was] appro-
priate’’ in that case. (Citation omitted.) Id., 145. Our
Supreme Court also determined that this court’s unre-
viewable judgment could have preclusive, rather than
merely precedential, effect against the hospital in future
litigation, and that ‘‘[v]acatur of the trial court decision
will further aid in the antipreclusionary aspect of the
vacatur remedy. See In re Jessica M., [250 Conn. 747,
749, 738 A.2d 1087 (1999)].’’ State v. Charlotte Hun-
gerford Hospital, supra, 146 n.8.
   State v. Boyle, supra, 287 Conn. 486–87, involved simi-
lar circumstances in which the appeal was rendered
moot during its pendency and was, therefore, dis-
missed. Our Supreme Court next addressed the state’s
contention that the judgment of this court, which had
reversed the judgment of the trial court, should be
vacated because it was likely to spawn legal conse-
quences. Id., 487–88. The court in Boyle explained: ‘‘In
determining whether to vacate a judgment that is unre-
viewable because of mootness, the principal issue is
whether the party seeking relief from [that] judgment
. . . caused the mootness by voluntary action. . . . A
party who seeks review of the merits of an adverse
ruling, but is frustrated by the vagaries of circumstance,
ought not in fairness be forced to acquiesce in the
judgment.’’ (Internal quotation marks omitted.) Id., 489.
Our Supreme Court vacated the judgment of this court
‘‘to [eliminate] a judgment, review of which was pre-
vented through happenstance and to [clear] the path
for future relitigation of the issues . . . .’’ (Internal quo-
tation marks omitted.) Id., 490–91; see also In re Can-
dace H., 259 Conn. 523, 527 and n.5, 790 A.2d 1164
(2002) (vacatur of judgment of Appellate Court was
appropriate ‘‘when public interest is served’’ and to
prevent judgment ‘‘from spawning any legal conse-
quences’’ (internal quotation marks omitted)).
   In the present case, the judgment of the trial court
is a nullity and as such, it is not subject to review on
appeal, although it is subject to vacation. See Angiolillo
v. Buckmiller, supra, 102 Conn. App. 713 (‘‘[i]f a court
has never acquired jurisdiction over a defendant or the
subject matter . . . any judgment ultimately entered
is void and subject to vacation or collateral attack’’
(internal quotation marks omitted)). The estate did not
cause the appeal to be moot, as it was the original
plaintiff that commenced the action against a nonlegal
entity, and no party ever sought a substitution of the
proper party. The estate ‘‘ ‘ought not in fairness be
forced to acquiesce in’ ’’ a judgment that is a nullity and
which the trial court never had jurisdiction to render
against the estate. State v. Boyle, supra, 287 Conn. 489.
Vacating the judgment would prevent it from spawning
legal consequences and would clear the path for future
relitigation of the issues. See id., 491; see also In re
Candace H., supra, 259 Conn. 527 n.5.
  The appeal is dismissed and the judgment against the
estate is vacated.
      In this opinion the other judges concurred.
  1
     The named defendant, Design Land Developers of Newtown, Inc., and
the estate were the record owners of the property at issue in 2004. The
University of Bridgeport, Evergreen National Indemnity Company, Design
Landfill Developers of Milford, Inc., Red Knot Acquisitions, LLC, and the
Department of the Treasury-Internal Revenue Service, were also named as
defendants in this action as subsequent encumbrancers in interest. The
estate, however, is the only defendant involved in this appeal.
   2
     The original and named plaintiff in this case, American Tax Funding,
LLC, filed a motion to substitute Reoco as the party plaintiff on January 13,
2012, which was granted by the trial court.
   3
     The return of service also listed service on Albert Paolini as coexecutor.
Paolini, however, was deceased at the time of service.
   4
     The judgment was rendered against the estate, as well as Design Land
Developers of Newtown, Inc., and the University of Bridgeport. The judgment
amount was entered as follows: ‘‘Count Two Principal: $34,518.82’’; ‘‘Count
Two Interest: $25,126.27’’; ‘‘Count Two Fees: $24’’; ‘‘Count Three Principal:
$37,163.94’’; ‘‘Count Three Interest: $53,075.81’’; ‘‘Count Three Fees: $24’’;
‘‘Additional Fees: $7175.58’’; ‘‘Reasonable Attorney’s Fees: $3000’’; ‘‘Costs
of Collection: $1361’’; ‘‘Total Judgment Amount: $161,469.42.’’
   5
     On appeal, the estate claims that the trial court erred in rendering judg-
ment for Reoco because Reoco did not have standing to pursue an in
personam action, and, thus, the trial court lacked subject matter jurisdiction.
In light of our determination that the appeal is moot and that the trial court
lacked subject matter jurisdiction to render judgment against the estate, we
do not address this claim.
   6
     In its first supplemental brief, the estate claimed that because it is not
a legal entity, the judgment rendered against it by the trial court is a nullity.
It further claimed that, because there is no practical relief that this court
could provide, this court lacked jurisdiction over the appeal on the ground
of mootness. Reoco asserted in its first supplemental brief that the estate
lacked standing to bring this appeal and claimed that this court has several
options for disposing of this appeal. Specifically, Reoco claimed that this
court could dismiss the appeal and remand the matter to the trial court ‘‘for
such disposition as that forum may determine.’’ Reoco suggested that that
action would likely result in the estate filing a motion to dismiss and,
ultimately, result in another appeal. Reoco also claimed that the appeal
could be stayed and the case remanded to the trial court to dispose of the
matter. Although that action, Reoco explained, would also likely result in
another appeal after the trial court’s decision, ‘‘the matter, if still viable,
would be reactivated in this forum with such supplemental briefing and
argument as the trial court’s disposition may require.’’
   7
     In support of this claim, Reoco relies on Lussier v. Dept. of Transporta-
tion, 228 Conn. 343, 636 A.2d 808 (1994). In that case, the administrator of
the estate of the decedent, who was killed in a motor vehicle accident,
brought a highway defect action. Id., 345. The issue on appeal was whether
a defect in the civil summons form, which listed the defendant as the state
of Connecticut, Department of Transportation (department), deprived the
trial court of subject matter jurisdiction when the caption in the complaint
identified the defendant as the Commissioner of Transportation (commis-
sioner), and the commissioner was named as the party responsible for
highway maintenance. Id., 344. It was ‘‘undisputed that the commissioner
was properly named in the complaint, that the department was served, and
that statutory notice had been provided to [the] then commissioner . . . .
The department argue[d], nevertheless, that the defect in the civil summons
form that identified the commissioner of the department ‘as an agent for
service’ served to strip the trial court of subject matter jurisdiction.’’ (Foot-
note omitted.) Id., 349. Our Supreme Court disagreed, concluding that the
case presented ‘‘a classic example of a common defect in process involving
the designation of the defendant,’’ that the designation of the defendant by
an incorrect name was a misnomer, and that it was ‘‘a circumstantial defect
anticipated by . . . § 52-123 that can be cured by amendment. A misnomer
must be distinguished from a case in which the plaintiff has misconstrued
the identity of the defendant . . . .’’ (Footnote omitted.) Id., 350. We con-
clude that Lussier is distinguishable from the present case. Here, the original
plaintiff did not merely designate the defendant by an incorrect name; it
commenced an action against a nonlegal entity that does not have the
capacity to be sued. Although David D’Addario, as coexecutor of the estate,
had been served, a representative of the estate was never named in the
complaint or other pleadings, including the judgment. The action was never
brought against a representative of the estate, nor is it clear from the record
that a representative acted on behalf of the estate throughout the proceed-
ings. We conclude that the present case is more akin to Just Restaurants
v. Thames Restaurant Group, LLC, 172 Conn. App. 103, 158 A.3d 845 (2017),
in which this court addressed a situation similar to the one in the present
case. In Just Restaurants, the primary issue was whether the trial court
lacked subject matter jurisdiction over the action, which was commenced
by the named plaintiff using a fictitious or assumed business name, or a
trade name. Id., 104. The trial court rendered judgment in favor of the
substitute plaintiff, and the defendant appealed to this court, claiming that
the trial court erred by granting a motion to substitute the party plaintiff
and by failing to dismiss the action for lack of subject matter jurisdiction.
Id., 107. Specifically, it claimed that, because the named plaintiff was a trade
name and was without a separate legal existence from the substitute plaintiff,
the named plaintiff did not have the legal capacity to bring the action solely
in its name, which deprived the trial court of subject matter jurisdiction.
Id. On appeal, this court concluded that, ‘‘[p]ursuant to our law, the initiation
of the action solely by the named plaintiff, which is not a legal entity and
does not have a separate legal existence, cannot confer jurisdiction on the
court; a dismissal, therefore, is required.’’ Id., 108. Although, in the present
case, the estate is named as a defendant and did not commence the action,
the same reasoning applies. The action was wrongly commenced against a
nonlegal entity, which deprived the trial court of jurisdiction over that entity.
   8
     We note that ‘‘[t]his court has jurisdiction to determine whether a trial
court had subject matter jurisdiction to hear a case.’’ State v. Martin M.,
143 Conn. App. 140, 144 n.1, 70 A.3d 135, cert. denied, 309 Conn. 919, 70
A.3d 41 (2013); see also Gemmell v. Lee, 42 Conn. App. 682, 684 n.3, 680
A.2d 346 (1996) (appellate court has jurisdiction to determine whether trial
court had subject matter jurisdiction); Vincenzo v. Warden, 26 Conn. App.
132, 133, 599 A.2d 31 (1991) (‘‘[t]his court has jurisdiction to determine
whether a trial court had jurisdiction’’). Furthermore, ‘‘it is axiomatic that
this court has jurisdiction to determine whether it has jurisdiction. Castro
v. Viera, [207 Conn. 420, 430, 541 A.2d 1216 (1988)]; State v. S & R Sanitation
Services, Inc., 202 Conn. 300, 301, 521 A.2d 1017 (1987).’’ First National
Bank of Chicago v. Luecken, 66 Conn. App. 606, 610, 785 A.2d 1148 (2001),
cert. denied, 259 Conn. 915, 792 A.2d 851 (2002).
   9
     See footnote 3 of this opinion.
   10
      The estate does not dispute these facts. In its first supplemental brief,
it asserts: ‘‘The complaint demonstrates that the defendants are the estate
and a corporate defendant (not an estate fiduciary). . . . Judgment was
entered against the estate and the corporate defendant. . . . The estate, as
a defendant against which judgment entered, lodged and briefed the appeal
before this honorable court. No estate fiduciary was sued by the plaintiff;
no estate fiduciary was made a defendant in this civil action.’’ (Citations
omitted.)
   11
      Our review of the record discloses that the names of the coexecutors
do not appear on any documents until 2015, when the Reoco filed a form
titled ‘‘Financial Institution Execution Proceedings-Judgment Debtor Who
Is Not A Natural Person, Application and Execution,’’ as well as a form
titled ‘‘Exemption Claim Form Financial Institution Execution.’’ On both
forms, Reoco named the estate and indicated that the forms were in care
of the coexecutors. On June 7, 2016, David D’Addario and Lawrence D’Adda-
rio, as coexecutors of the estate, filed a motion for a protective order
with respect to postjudgment depositions. Although the motion primarily
discusses the protective order, it contains a discussion that is relevant to
our analysis. The coexecutors stated that ‘‘none of the coexecutors of the
estate are named as individual defendants in this action, so they are not
judgment debtors. The named defendant is the estate.’’ (Emphasis added.)
The coexecutors then explained that they are the only executors of the
estate and that two of the executors named on the summons, Schwartz and
Paolini, are deceased and have been so since 1993 and 2000, respectively. The
other executor named on the summons, Griffith, resigned as a coexecutor
of the estate more than twenty-five years earlier and his whereabouts are
not known to the current coexecutors. Subsequently, the court ordered
argument to be scheduled. Counsel for David D’Addario and Lawrence
D’Addario then requested the motion for a protective order be marked off,
which the court granted that same day.
   12
      As we noted previously in this opinion, the estate claimed, in both of
its supplemental briefs, that, because the judgment against it was a nullity,
no practical relief could be provided by this court and that, therefore,
this court lacks subject matter jurisdiction over the appeal on the ground
of mootness.
   13
      In light of our determination that the appeal must be dismissed for lack
of jurisdiction due to mootness, we need not address the standing issue
raised in the first question posed to the parties, which would provide an
independent basis for the determination regarding jurisdiction. See World
Business Lenders, LLC v. 526-528 North Main Street, LLC, supra, 197 Conn.
App. 271 n.2; see also Carraway v. Commissioner of Correction, 317 Conn.
594, 602 n.10, 119 A.3d 1153 (2015) (’’We recognize that the mootness doctrine
is implicated in this appeal and likely provides an independent basis for
our subject matter jurisdiction determination. Because we decide the case
on the basis of aggrievement, however, we need not reach the mootness
issue.’’); Kelly v. Kurtz, 193 Conn. App. 507, 539 n.13, 219 A.3d 948 (2019)
(because Appellate Court agreed with trial court’s determination regarding
plaintiff’s lack of standing, it did not address mootness argument).
   14
      Although this court is dismissing the appeal as moot, it is appropriate
for this court to vacate the judgment of the trial court as well. See State
v. Charlotte Hungerford Hospital, supra, 308 Conn. 146 (‘‘[t]he appeal is
dismissed and the judgments of the Appellate Court and the trial court are
vacated); State v. Boyle, 287 Conn. 478, 491, 949 A.2d 460 (2008) (‘‘[t]he
appeal is dismissed and the judgment of the Appellate Court is vacated’’);
In re Candace H., 259 Conn. 523, 527, 790 A.2d 1164 (2001) (‘‘[t]he appeal
is dismissed and the judgment of the Appellate Court is vacated’’); In re
Jessica M., 250 Conn. 747, 748, 738 A.2d 1087 (1999) (‘‘[t]he appeal is dis-
missed and the judgments of the Appellate Court and the trial court are
vacated’’); Amalgamated Transit Union Local 1588 v. Laidlaw Transit,
Inc., 33 Conn. App. 1, 6, 632 A.2d 713 (1993) (‘‘[t]he appeal is dismissed in
part and the judgment is vacated as to that portion that states that the
defendant had complied with the arbitration award’’).